Per Curiam.
The petitioner’s contentions deal mainly with the alleged insufficiency of the evidence to convict, which is not a ground for post conviction relief. Banks v. Warden, 221 Md. 592, 155 A. 2d 697. Although he complains that he was not given a transcript of the testimony of his original trial, there is no allegation that he either requested such a transcript or that he sought an appeal and was prevented from perfecting it as a result of being denied the transcript, or otherwise. His application to the lower court shows no grounds for relief under *619the Post Conviction Procedure Act, and his application for leave to appeal is denied.

Application denied.